Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference LEE et al. (2019/0052114) discloses “a wireless power transmitter configured to wirelessly transmit power to an electronic device is provided. The wireless power transmitter includes a power transmission antenna including a plurality of patch antennas for wirelessly transmitting power, a sensor, and a processor, wherein the processor may be configured to create a first clutter map representing a reflection characteristic of an object positioned around the wireless power transmitter based on, at least, first data obtained by the sensor during a first period, store the first clutter map, compare a difference between the first clutter map and second data obtained by the sensor during a second period with data contained in the first clutter map, create a second clutter map corresponding to the second period based on a result of the comparison, determine a position of an organism using the second data and the second clutter map, and control the power transmission antenna such that a magnitude of the RF wave is less than a predetermined value based on the position of the organism”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a direction of the beam based on the second wireless signal received at a plurality of timings; and change a shape of the beam in relation to the detected object based on the propagation path information by controlling at least either an amplitude or a phase of the first wireless signal provided to each antenna in the plurality of antennas.

With respect to independent claim 14, the applicant argument is persuasive and the closest prior art reference LEE et al. (2019/0052114) discloses “a wireless power transmitter configured to wirelessly transmit power to an electronic device is provided. The wireless power transmitter includes a power transmission antenna including a plurality of patch antennas for wirelessly transmitting power, a sensor, and a processor, wherein the processor may be configured to create a first clutter map representing a reflection characteristic of an object positioned around the wireless power transmitter based on, at least, first data obtained by the sensor during a first period, store the first clutter map, compare a difference between the first clutter map and second data obtained by the sensor during a second period with data contained in the first clutter map, create a second clutter map corresponding to the second period based on a result of the comparison, determine a position of an organism using the second data and the second clutter map, and control the power transmission antenna such that a magnitude of the RF wave is less than a predetermined value based on the position of the organism”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a direction of the beam based the second wireless signal received at the plurality of timings, and change a shape of the beam in relation to the object based on the propagation path information by controlling at least either an amplitude or a phase of the first wireless signal provided to each antenna of the plurality of antennas.

With respect to independent claim 16, the applicant argument is persuasive and the closest prior art reference LEE et al. (2019/0052114) discloses “a wireless power transmitter configured to wirelessly transmit power to an electronic device is provided. The wireless power transmitter includes a power transmission antenna including a plurality of patch antennas for wirelessly transmitting power, a sensor, and a processor, wherein the processor may be configured to create a first clutter map representing a reflection characteristic of an object positioned around the wireless power transmitter based on, at least, first data obtained by the sensor during a first period, store the first clutter map, compare a difference between the first clutter map and second data obtained by the sensor during a second period with data contained in the first clutter map, create a second clutter map corresponding to the second period based on a result of the comparison, determine a position of an organism using the second data and the second clutter map, and control the power transmission antenna such that a magnitude of the RF wave is less than a predetermined value based on the position of the organism”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, the power transmission apparatus changing a shape of the beam in relation to the detected object based on the propagation path information by controlling at least either an amplitude or a phase of the first wireless signal provided to each antenna of the plurality of
antennas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836